Case 1:20-cv-00859-CFC-JLH Document 61 Filed 05/21/21 Page 1 of 2 PageID #: 1740




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


GENENTECH, INC.                         )
                                        )
                   Plaintiff,           )       C. A. No. 20-859-CFC-JLH
                                        )
v.                                      )
                                        )
SAMSUNG BIOEPIS CO. LTD.,               )
                                        )
                   Defendant.           )
                                        )


                        GENENTECH, INC.’S MOTION TO UNSEAL

         Plaintiff Genentech, Inc., by and through its undersigned counsel,

 respectfully moves to unseal redacted portions of the public version of Genentech’s

 Objections to the Magistrate Judge’s Order. The grounds for Plaintiff’s motion are

 set forth in the supporting opening brief filed contemporaneously herewith.




 ME1 36585059v.1
Case 1:20-cv-00859-CFC-JLH Document 61 Filed 05/21/21 Page 2 of 2 PageID #: 1741




 DATED: May 21, 2021                   MCCARTER & ENGLISH, LLP

                                       /s/ Daniel M. Silver
                                       Michael P. Kelly (# 2295)
                                       Daniel M. Silver (#4758)
 OF COUNSEL:                           Alexandra M. Joyce (#6423)
                                       Renaissance Centre
 Paul B. Gaffney                       405 N. King Street, 8th Floor
 David I. Berl                         Wilmington, Delaware 19801
 Thomas S. Fletcher                    Tel.: (302) 984-6300
 Teagan J. Gregory                     Fax: (302) 984-6399
 Sumeet P. Dang                        mkelly@mccarter.com
 Williams & Connolly LLP               dsilver@mccarter.com
 725 Twelfth St. NW                    ajoyce@mccarter.com
 Washington, DC 20005
 (202) 434-5000                        Attorneys for Plaintiff Genentech, Inc.




 ME1 36585059v.1
